Case 0:19-cv-61520-WPD Document5 Entered on FLSD Docket 07/29/2019 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 0:19cv61520

ADRIANA BARBIERI, individually
and on behalf of all others similarly situated, CLASS ACTION

Plaintiff, JURY TRIAL DEMANDED

GL STAFFING SERVICES, INC.,

Defendant.
if

MOTION TO DISMISS
Defendant, GL STAFFING SERVICES, INC., by and through undersigned counsel,

hereby moves the Court for entry of appropriate order dismissing this action and in support states

as follows:
INTRODUCTION
1, This action must be dismissed because it fails to meet the requirements necessary

to allege any violation of the Telephone Consumer Protection Act (“TCPA”) 47 U.S.C. § 227, et
seq. (“TCPA”). In order to allege any such violation, Plaintiff has attempted to show that
Defendant 1) called a cellular telephone number; 2) using an automatic telephonic dialing
system; and 3) without the recipient’s prior express consent. 47 U.S.C. § 227 (b)(1)(A).
Specifically, Plaintiff has failed to show that Defendant used an automatic telephonic dialing
system. No such automatic telephonic dialing system was used by Defendant and no automated

calls or text messages were ever sent by Defendant.
Case 0:19-cv-61520-WPD Document5 Entered on FLSD Docket 07/29/2019 Page 2 of 5

ARGUMENT
zh Defendant is a commercial employment company that matches employers to
potential employees.
a A major division of Defendant’s company is its commercial staffing division

which matches potential employees to manufacturing, industrial, and construction employment
opportunities. See Affidavit of Zacharry Minei attached as Exhibit A.

4, Defendant utilizes certain software that allows it to create a database of potential
employees to contact about certain job opportunities. Id.

5. In order to become a part of the database, potential employees fill out an
application with Defendant or they apply to a specific job opportunity that is posted by
Defendant. Jd.

6. These potential employees provide their contact information, employment
histories, skill sets, and the locations in which they are seeking work. Id.

t. Defendant then adds these potential employees to its database so that the potential
employees can be informed about potential employment opportunities which match their criteria.

Id.

8. The only way in which potential employees can become part of Defendant’s
database is if they specifically provide to Defendant their contact information, employment
histories, skill sets, and the locations in which they are seeking work. Id.

9. In order to help inform its pool of potential employees of job opportunities,

Defendant utilizes two software programs in conjunction to send targeted text messages to

inform specifically selected potential employees in its database of potential job opportunities. Id.
Case 0:19-cv-61520-WPD Document5 Entered on FLSD Docket 07/29/2019 Page 3 of 5

10. There is nothing random about these text messages that are sent to potential
employees to inform them about potential job opportunities. The text messages are all sent to
specific potential employees who provided their contact information to GL Staffing and only to
those employees whose employment criteria match the job opportunity. Id.

Li. There is no sequential number generator that is used in any software utilized by
GL Staffing to send text messages to potential employees to inform them about job
opportunities. All text messages sent are targeted to specific potential employees. Id.

12; Furthermore, when text messages are sent to potential employees using GL
Staffing’s software, human intervention is required. The text message regarding an employment
opportunity must be manually input into the software and is unique to that one single job
opportunity and the selection of employees to whom the text message will be sent must also be
manually selected. No text messages can be sent randomly or automatically. Id.

13. There is nothing automated or random about any of the text messages sent by GL
Staffing to potential employees to inform them of job opportunities. Id.

14. Direct human intervention is required for each and every text message that is sent
by Defendant to potential employees. The text message itself is manually input by one of
Defendant’s employees and the list of recipients of the text messages is likewise manually
selected by one of Defendant’s employees. Id.

15. The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
“equipment which has the capacity—(A) to store or produce telephone numbers to be called,
using a random or sequential number generator; and (B) to dial such numbers.” The software
utilized by Defendant does not meet that definition. Defendant’s software does not dial random

or sequential numbers.
Case 0:19-cv-61520-WPD Document5 Entered on FLSD Docket 07/29/2019 Page 4 of 5

16. Defendant’s software is only used to send specific and targeted text messages to a
pre-selected group of potential employees in its database to inform them of job opportunities.

17. Moreover, the recipients of Defendant’s text messages regarding employment
opportunities have agreed to receive such text messages. All recipients applied for employment
through Defendant and provided their contact information to be informed about employment.

18. Defendant has not committed any violation of 47 U.S.C. § 227 and this case must
be dismissed.

WHEREFORE, Defendant, GL STAFFING SERVICES, INC., requests this Court to
enter an order dismissing the Class Action Complaint and granting Defendant such other and

further relief as this Court deems just and proper.

Dated: July QI , 2019.

GL STAFF , INC., Defendant,

By: : Fox
Steven G7 Schwartz, Esquire
Florida Bar No. 911471
Schwartz Law Group
6751 N. Federal Highway, #400
Boca Raton, Florida 33487
Ph: (561) 395-4747
Fx: (561) 367-1550
Email: sgs@theschwartzlawgroup.com
Email: eservice@theschwartzlawgroup.com
Case 0:19-cv-61520-WPD Document5 Entered on FLSD Docket 07/29/2019 Page 5of5

 

CERTIFICATE OF SERVICE
I certify that a copy hereof has been furnished to the party listed below by US.
Mail; X Email; Overnight Mail; Facsimile; Hand delivery; on this ag day

of July, 2019. (Ye Yv
FoK

Steven G. Schwartz, Esquire

SERVICE LIST

Counsel for Plaintiff, Adriana Barbieri
Jibrael S. Hindi, Esq.

Thomas J. Patti, Esq.

The Law Offices of Jibrael S. Hindi

110 SE 6" Street, Suite 1744

Fort Lauderdale, Florida 33301

Ph: (954) 907-1136

Fx: (855) 529-9540

Email: jibrael@jibraellaw.com

Email: tom@jibraellaw.com

l:\open files\135026\pleadings\mtd.docx
